702 S.E.2d 215 (2010)
STATE
v.
Gerald T. PINKERTON.
No. 321A10.
Supreme Court of North Carolina.
September 17, 2010.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
David W. Andrews, Assistant Appellate Defender, for Gerald T. Pinkerton.
The following order has been entered on the motion filed on the 16th of September 2010 by State of NC for Extension of Time to File State's Brief:
"Motion Allowed. State of NC shall have up to and including the 20th of September by 5:00 to file his brief with this Court. By order of the Court in conference this the 17th of September 2010."